 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS A. NUNEZ,                            1:18-cv-00213-LJO-GSA-PC
12                Plaintiff,                    FINDINGS AND RECOMMENDATIONS,
                                                RECOMMENDING THAT THIS CASE
13         vs.                                  PROCEED ONLY WITH PLAINTIFF’S
                                                MEDICAL CLAIM AGAINST
14   KAYLEEN POWELL, et al.,                    DEFENDANT KOKOR, AND THAT ALL
                                                OTHER CLAIMS AND DEFENDANTS BE
15               Defendants.                    DISMISSED FROM THIS CASE FOR
                                                PLAINTIFF’S FAILURE TO STATE A
16                                              CLAIM
17                                              OBJECTIONS, IF ANY, DUE WITHIN
                                                FOURTEEN (14) DAYS
18

19

20

21

22

23          Jesus A. Nunez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
24   with this civil rights action pursuant to 42 U.S.C. § 1983. On January 10, 2018, the court for
25   the Central District of California opened this case with a letter by Melissa Nunez (Plaintiff’s
26   daughter) and an attached declaration by Plaintiff. (ECF No. 2.) On January 29, 2018, Plaintiff
27   filed the original Complaint for this action. (ECF No. 8.) On February 8, 2018, the case was
28   transferred to this court. (ECF No. 11.)

                                                   1
 1          On March 26, 2018, the court screened the Complaint and issued an order dismissing
 2   the Complaint for failure to state a claim, with leave to amend. (ECF No. 16.) On April 26,
 3   2018, Plaintiff filed a First Amended Complaint.             (ECF No. 18.)   The First Amended
 4   Complaint brought medical claims against defendants, Winfred Koker (“Kokor”) and Kayleen
 5   Powell (“Powell”), and an excessive force claim against defendant Powell, under the Eighth
 6   Amendment.
 7          On November 6, 2018, the court screened the First Amended Complaint and found only
 8   one cognizable claim, a medical claim against defendant Kokor under the Eighth Amendment.
 9   (ECF No. 20.) The court issued an order requiring Plaintiff to either file a Second Amended
10   Complaint or notify the court that he is willing to proceed only with the medical claim against
11   defendant Kokor. (Id.) Plaintiff was also advised in the order that his requests for attorney’s
12   fees and declaratory relief in this case would not be granted. (Id.)
13          On November 26, 2018, Plaintiff filed a notice informing the court that he is willing to
14   proceed only on the medical claim against defendant Kokor. (ECF No. 21.)
15          Based on the foregoing, it is HEREBY RECOMMENDED that:
16          1.      This action proceed only against defendant Dr. Kokor on Plaintiff’s medical
17                  claim under the Eighth Amendment;
18          2.      All remaining claims and defendants be dismissed from this action;
19          3.      Plaintiff’s excessive force claim and claims for declaratory relief and attorney’s
20                  fees be dismissed from this action based on Plaintiff's failure to state any claims
21                  upon which relief may be granted;
22          4.      Defendant Kayleen Powell be dismissed from this action based on Plaintiff’s
23                  failure to state any claims against her; and
24          5.      This case be referred back to the Magistrate Judge for further proceedings,
25                  including initiation of service of process.
26          These Findings and Recommendations will be submitted to the United States District
27   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within
28   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

                                                      2
 1   file written objections with the Court. The document should be captioned “Objections to
 2   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 3   objections within the specified time may waive the right to appeal the District Court=s order.
 4   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 5
     IT IS SO ORDERED.
 6

 7      Dated:    November 28, 2018                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
